The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2014

                                       No. 04-13-00766-CR

                                      Anthony JOHNSON,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR0527
                          Honorable Melisa Skinner, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due to be filed on February 10, 2014. See TEX. R. APP.
P. 38.6(a). On February 25, 2014, we granted Appellant’s first motion for extension of time to
file the brief until March 12, 2014. On March 11, 2014, Appellant filed a second motion for
extension of time to file the brief until March 25, 2014, for a total extension of forty-three days.
       Appellant’s motion is GRANTED. Appellant must file the brief by March 25, 2014.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court